Exhibit 10.1
 
BIOSIG TECHNOLOGIES, INC.
12424 Wilshire Blvd., Suite 745
Los Angeles, CA 90025


September 1, 2014
Asher Holzer, Ph.D.
8 bar Giora St
R’anana Israel


RE:           Letter Agreement and Release (the “Letter Agreement”)


Dear Dr. Holzer:


Reference is made to that certain consulting agreement, dated as of August 1,
2012 (the “Consulting Agreement”) by and between you and BioSig Technologies,
Inc., a Delaware corporation (the “Company”), pursuant to which you agreed to
serve as chief scientific officer of the Company and assist with the development
of the Company’s technology and PURE EP System, in exchange for monthly payments
of $10,000. As of December 31, 2013, there was $152,500 due to you for services
performed pursuant to the Consulting Agreement. In the first quarter of 2014,
you entered into an oral amendment to the Consulting Agreement, pursuant to
which you agreed to receive (i) a payment of $65,000 (the “Amount Payable”),
payable upon the Company closing a capital raising transaction for gross
proceeds to the Company of at least $5,000,000 and (ii) a future option grant to
purchase 125,000 shares of common stock (the “Option Shares” and together with
the Amount Payable, the “Repayment Obligation”), in full satisfaction of all
amounts due or owed by the Company for services that you performed pursuant to
the Consulting Agreement.


Effective on the date hereof, by your countersignature below, you (the
“Releasing Party”) hereby agree as follows:


1)  
The Releasing Party hereby agrees that the Repayment Obligation shall be
cancelled, extinguished, terminated and of no further force or effect, effective
as of the date hereof, and that the Releasing Party shall have no further rights
and the Company shall have no further obligation with respect to the Repayment
Obligation or any other amounts due or owed by the Company for services
performed by the Releasing Party pursuant to the Consulting Agreement.



2)  
The Releasing Party hereby voluntarily and knowingly releases and forever
discharges the Company and each of its directors, officers, employees,
attorneys, trustees, agents and advisors (collectively, the “Released Parties”)
from all possible claims, demands, debts, promises, actions causes of action,
damages, costs, losses, expenses and liabilities whatsoever (“Adverse Actions”),
known or unknown, anticipated or unanticipated, suspected or unsuspected, fixed,
contingent, or conditional, at law or in equity, to the extent originating in
whole or in part on or before the date of this Letter Agreement is executed and
relating to, arising out of, or in connection with the Consulting Agreement
and/or the Repayment Obligation, which the Releasing Party may now or hereafter
have against the Released Parties, if any, and irrespective of whether any such
Adverse Actions arise under common law, in equity or under statute
(collectively, the “Released Claims”). The Releasing Party agrees not to
initiate any action, suit or proceeding against the Company in respect of the
Released Claims.

 
 
 

--------------------------------------------------------------------------------

 
 
3)  
The Consulting Agreement is hereby amended to reflect the terms of this Letter
Agreement. To the extent of a conflict between the terms of this Letter
Agreement and the Consulting Agreement, the terms of this Letter Agreement shall
control. The Consulting Agreement and this Letter Agreement shall be read and
construed as one agreement.



If the foregoing terms are agreeable, please indicate your acceptance and
agreement by returning an executed, counter-signed copy of this Letter Agreement
to the Company.


[Signature Page Follows]


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Letter Agreement]


Very truly yours,


BioSig Technologies, Inc.


By: /s/ Gregory D. Cash
Name: Gregory D. Cash
Title: Chief Executive Officer


Acknowledged and Agreed:


/s/ Asher Holzer
Asher Holzer, Ph.D.


 
 
 
 

 